In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 18-1590V
                                     Filed: July 30, 2019

* * * * * * * * * * * * *
SCOTT BOWSHER and CANDY          *                                 UNPUBLISHED
BOWSHER, Natural Father and      *
Mother, on behalf of MB, a Minor *
                                 *
             Petitioners,        *                                 Decision on Joint Stipulation;
                                 *                                 Myositis; Influenza (“Flu”)
v.                               *                                 Vaccine
                                 *
SECRETARY OF HEALTH              *
AND HUMAN SERVICES,              *
                                 *
             Respondent.         *
* * * * * * * * * * * * *
Kathy Lee, Esq., Cline, Farrell, et al., Indianapolis, IN, for petitioners.
Julia Collison, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On October 15, 2018, Scott and Candy Bowsher [“petitioners”] filed a petition for
compensation under the National Vaccine Injury Compensation Program2 on behalf of their minor
child, M.B. Petitioners alleged that M.B. developed myositis after receiving an influenza (“flu”)
vaccination on October 27, 2015. Stipulation, filed July 30, 2019, at ¶¶ 1-4. Respondent denies
that the aforementioned immunizations caused M.B.’s alleged myositis or any other injury or his
current condition. Stipulation at ¶ 6.


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Nevertheless, the parties have agreed to settle the case. On July 30, 2019, the parties filed
a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

           A lump sum of $165,000.00 in the form of a check payable to petitioners, as legal
           guardian(s)/conservator(s) of the state of M.B. for the benefit of M.B. This amount
           represents compensation for all damages that would be available under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                               s/ Mindy Michaels Roth
                                               Mindy Michaels Roth
                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                  2